


110 HR 2843 IH: Library of Congress Public Diplomacy

U.S. House of Representatives
2007-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2843
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2007
			Ms. Watson introduced
			 the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the establishment and maintenance of
		  existing libraries and resource centers at United States diplomatic and
		  consular missions to provide information about American culture, society, and
		  history, and for other purposes.
	
	
		1.Short titleThis act shall be known as the
			 Library of Congress Public Diplomacy
			 Collection Act of 2007.
		2.Library of
			 Congress public diplomacy collection
			(a)In
			 generalThe Librarian of Congress shall create a collection of
			 materials of various media, print, audio, and visual for use in libraries and
			 resource centers operated by the Department of State under the provisions of
			 section 112(a)(4) of the Mutual Educational and Cultural Exchange Act of 1961
			 (commonly referred to as the Fulbright-Hays Act).
			(b)ContentsThe
			 collection shall include a broad cross-section of materials of various media,
			 print, audio, and visual. The collection should include materials which provide
			 insight into United States culture, principles and values, law and civics, and
			 democracy, and shall be available for public use.
			(c)DonationsThe
			 Librarian may accept donations of materials that are made to the collection if
			 the Librarian determines that such receipt will not result in any cost to the
			 Federal Government.
			(d)AvailabilityThe
			 Librarian shall make materials in the collection available upon request to any
			 Chief of Mission at a United States Embassy or Consulate, and shall provide for
			 the conveyance of such materials to a Department of State library or resource
			 center, and for their return to the collection.
			(e)Johnny Grant
			 Film SeriesAs part of the collection, the Librarian shall
			 maintain a separate collection of American films that showcase United States
			 culture, society, values, and principles. Such collection shall be known as the
			 Johnny Grant Film Series. Such films shall be made available to
			 Chiefs of Mission for foreign public viewing in host countries under the
			 provisions of subsection (d).
			3.Advisory
			 Commission on Public DiplomacyThe Advisory Commission on Public Diplomacy
			 (authorized under section 1334 of the Foreign Affairs Reform and Restructuring
			 Act of 1998 (22 U.S.C. 6553)) shall submit to the Committee on Foreign Affairs
			 of the House of Representatives and the Committee on Foreign Relations of the
			 Senate a biennial report containing and evaluation of the functions and
			 effectiveness of activities authorized under this Act.
		4.Authorization of
			 appropriations
			(a)Librarian of
			 CongressThere are authorized to be appropriated to the Librarian
			 of Congress such sums as may be necessary to carry out the Librarian’s
			 responsibilities under this Act.
			(b)Secretary of
			 StateIn addition to amounts that are otherwise authorized to be
			 appropriated to the Secretary of State to carry out purposes similar to those
			 required under this Act, there are authorized to be appropriated to the
			 Secretary such sums as may be necessary to carry out the Secretary’s
			 responsibilities under this Act.
			
